Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent 10966043 in view of Hosoi (US 2015/0181338).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: claims 1, 7 and 16 of the patented application anticipate all the limitations in the claims 1, 7 and 15 of instant application except for receive an audio signal that was detected by the microphone responsive to the test sound. Hosoi teaches receive an audio signal that was detected by the microphone responsive to the test sound (Hosoi ¶1050, “direct air conduction generated from the cartilage conduction unit is measured using a microphone or the like to thereby test whether equalization of the air conduction equalizer 9838c is optimal”) and reproducing audio content via a cartilage conduction transducer (¶0002 “audio information through cartilage conduction”).Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Hosoi to improve the known audio system of the Patent 10966043 to achieve the predictable result of transferring audio signal directly to the 
 
Patent 10966043
Instant Application 13954367
1. A method comprising: receiving test information from an audio system, the test information describing an audio signal and test sound for a user, the audio signal corresponding to sound at an entrance to an ear canal of the user responsive to a cartilage conduction transducer coupled to a pinna of the user presenting the test sound to the user; determining a head related transfer function (HRTF) for the user using the test information and a model that maps combinations of audio signals and test sounds to corresponding HRTFs; and providing information describing the HRTF to the audio system.




7. A method comprising: receiving test information from an audio system, the test information describing an audio signal and test sound for a user, the audio signal corresponding to sound at an entrance to an ear canal of the user responsive to a cartilage conduction transducer coupled to a pinna of the user presenting the test sound to the user; determining geometric information describing the pinna of the user using the test information and a model that maps combinations of audio signals and test sounds to corresponding geometric information that describes the pinna of the user; and providing the geometric information to the audio system.








7. An audio system comprising: a cartilage conduction transducer coupled to a pinna of a user of the audio system; a microphone positioned at an entrance to an ear canal of the user; and a controller configured to: instruct the cartilage conduction transducer to present a test sound; receive an audio signal that was detected by the microphone responsive to the test sound; determine geometric information describing the pinna of the user using a model, the test sound, and the audio signal, wherein the model maps combinations of audio signals and test sounds to corresponding geometric information that describes the pinna of the user; generate audio content using the geometric information; and provide, via the cartilage conduction transducer, the audio content to the user.




Allowable Subject Matter
Claims 1-20 would be allowable if 1) a terminal disclaimer is filed to overcome the double patenting rejection(s) set forth in this office action.
 
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 15 are allowed because the closest cited prior art either alone or in combination, fails to anticipate or render obvious, the claimed limitation of “a cartilage conduction transducer coupled to a pinna of a user of the audio system; a microphone positioned at an entrance to an ear canal of the user; and a controller configured to: instruct the cartilage conduction transducer to present a test sound; receive an audio signal that was detected by the microphone responsive to the test sound; determine a head related transfer function (HRTF) for the user using a model, the test sound, and the audio signal, wherein the model maps combinations of audio signals and test sounds to corresponding head related transfer functions (HRTFs); generate audio content using the HRTF; and provide, via the cartilage conduction transducer, the audio content to the user” in combination with all other limitations in the claim(s) as defined by the applicant.
 
Independent claim 7 is allowed because the closest cited prior art either alone or in combination, fails to anticipate or render obvious, the claimed limitation of “a cartilage conduction transducer coupled to a pinna of a user of the audio system; a microphone positioned at an entrance to an ear canal of the user; and a controller configured to: instruct the cartilage conduction transducer to present a test sound; receive an audio signal that was detected by the microphone responsive to the test sound; determine geometric information describing the pinna of the user using a model, the test sound, and the audio signal, wherein the model maps combinations of audio signals and test sounds to corresponding geometric information that describes the pinna of the user; generate audio content using the geometric information; and provide, via the cartilage conduction transducer, the audio content to the user.” in combination with all other limitations in the claim(s) as defined by the applicant.

 	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons. Since the disclosed dependent claims 2-6, 8-14, and 16-20 are dependent on one of the independent claims, therefore they are also patentable

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/NORMAN YU/Primary Examiner, Art Unit 2652